PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE

The Indiana Supreme Court Disciplinary Commission filed a “Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause,” advising that Respondent was disciplined by the State of Arizona and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On August 21, 2012, this Court issued an “Order to Show Cause,” to which Respondent has not responded.
Respondent was admitted to practice law in Indiana and in Arizona. On May 10, 2012, the presiding disciplinary judge of the Supreme Court of Arizona entered a “Judgment of Disbarment,” accepting Respondent’s consent to disbarment in which he admitted to violating that jurisdiction’s rules of professional conduct.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26) The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Arizona, Respondent may file a “Motion for Reinstatement” pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect. In particular, reinstatement in Indiana is contingent on the cure of Respondent’s current suspensions for noncompliance with this state’s continuing legal education requirements and for nonpayment of registration fees.
The Clerk of this Court is directed to forward notice of this Order to Respondent, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Arizona, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.